Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           05-MAY-2021
                                                           08:03 AM
                                                           Dkt. 9 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                          MICAH STERLING,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on March 12, 2021, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, May 5, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins